DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants’ papers filed on 6/15/2022 have been received and entered. Claims 4-9 and 13-15 have been amended. Claims 1-3 and 10-12 have been cancelled. Claims 4-9 and 13-15 are pending in the application.
Applicants’ remark has been considered and it appeared to be persuasive to overcome the rejection in the record.
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: Claims 4-9 and 13-15 are allowable over the prior art of record because none of the prior art of record whether taken singularly or in combination to teach the amended claims as recited in the claims 4 and 13 which included wherein the determining of the value of the predetermined threshold time comprises: for a sub-set among the plurality of sub-sets, deriving from amplitude values in the sub-set a vector including a representative amplitude value for each time point in the sub-set; identifying in the vector an end time point of a largest sequence of positive representative amplitude values; and selecting, from amongst all end time points identified for other vectors, the end time point with a greatest value, or a value calculated using that end time point, as the value of the predetermined threshold time. It is these limitations as they are claimed in the combination with other limitations of the claim, which have not been found, taught or suggested in the prior art of record, that make these claims allowable over the prior art.
The closet prior art, Ozeki et al (US 20160054266) discloses a method of detecting a defect in an object obtaining scan data derived from an ultrasound scan , the ultrasound scan data being in form asset of echo amplitude values representing amplitude of echoes received from the object during ultrasound scanning at certain spatial and temporal points, processing the ultrasound scan data to remove echo amplitude values received after a predetermined threshold time (pars 0002-003, 0048, 0053, 0055-0057); generating at least one image to selecting image to automated defect recognition process, and providing warning of defect (pars 0068-0074), but does not expressly disclose the above features of claims 4 and 13.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	 Mendes Rodrigues (US 20180299412) discloses defect detection using ultrasound scan data.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN BUI whose telephone number is (571)272-2271. The examiner can normally be reached MON-THURS.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ARLEEN M VAZQUEZ can be reached on 571-272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN BUI/Primary Examiner, Art Unit 2865